Case 2:17-cv-06929-PA-JEM Document 191 Filed 12/11/18 Page 1 of 6 Page ID #:5087




   1   Robert P. Mosier
       Craig M. Collins, CPA
   2   Ryan Baker, Financial Analyst
       MOSIER & COMPANY, INC.
   3   3151 Airway Avenue, Suite A-1
       Costa Mesa, California    92626
   4   Telephone:     (714) 432-0800
   5   Facsimile:     (714) 432-7329
       E-Mail: Rmosier@Mosierco.com
   6
       Court Appointed Receiver and Monitor (“Fiduciary”)
   7
   8                                      UNITED STATES DISTRICT COURT
   9
                                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11   SECURITIES AND EXCHANGE  )                                   Case No: CV 17-6929 PA (JEMx)
       COMMISSION,              )
  12                            )                                   Assigned for all purposes to the
                Plaintiff,      )                                   Honorable Percy Anderson
  13                            )
       vs.                      )
                                )                                   FIRST SUPPLEMENT TO THE
  14
       EDWARD CHEN,             )                                   MOTION FOR AUTHORITY TO PAY
  15                            )                                   FEES & COSTS FOR THE
       JEAN CHEN,               )
       HOME PARADISE INVESTMENT )                                   FIDUCIARY & HIS STAFF FOR
  16   CENTER, LLC,             )
       GH INVESTMENT LP,                                            AUGUST/SEPTEMBER, 2018.
                                )
  17   GH DESIGN GROUP, LLC,    )
       GOLDEN GALAXY, LP AND    )                                   Date: January 7, 2019
  18   MEGA HOME, LLC,          )
                                )                                   Time: 1:30 PM
  19            Defendants.     )                                   CTRM: 9A, 350 W. 1st ST. LA
                                )
  20
  21          The Fiduciary is pleased to advise the Court that there are no objections
  22   to the pending application to pay fees and costs for the Fiduciary and his
  23   staff for the period of August/September 2018.                         See Exhibit “A.”
  24
  25
  26   Date:         December 11, 2018                           __________________________
  27                                                             Robert P. Mosier, Fiduciary
  28
       HPIC 1st Sup 6th Status Rpt Fee App 12-11-18 Final.docx           1                       12/11/2018
       3:20 PM

                  First Supplement to the 6th Interim Application to Pay Fees and Costs
Case 2:17-cv-06929-PA-JEM Document 191 Filed 12/11/18 Page 2 of 6 Page ID #:5088




                             EXHIBIT “A”
     Case 2:17-cv-06929-PA-JEM Document 191 Filed 12/11/18 Page 3 of 6 Page ID #:5089


Robert Mosier

From:                  Searles, Donald <SearlesD@sec.gov>
Sent:                  Tuesday, December 11, 2018 2:35 PM
To:                    Robert Mosier
Subject:               RE: HPIC Fees


That  sounds fine.  

From: Robert Mosier [mailto:rmosier@mosierco.com]
Sent: Tuesday, December 11, 2018 1:23 PM
To: Searles, Donald
Subject: FW: HPIC Fees

See below.  Defendants do not oppose the latest fee application. I am inclined to file a one page supplement announcing 
same.  RPM  




Robert P. Mosier 
Mosier & Company, Inc. 
3151 Airway Ave, Suite A1 
Costa Mesa, CA 92626 
T: (714) 432‐0800 ext. 222 
C: (714) 267‐3588 
F: (714) 432‐7329 

RMosier@MosierCo.com 
www.MosierCo.com  

Court Appointed Fiduciaries ‐ Bringing Value to Problem Assets 



From: Morgan, Nicolas <nicolasmorgan@paulhastings.com>  
Sent: Monday, December 10, 2018 3:44 PM 
To: Edward Gartenberg <egartenberg@gghslaw.com>; Robert Mosier <rmosier@mosierco.com> 
Cc: Milena Dolukhanyan <mdolukhanyan@gghslaw.com> 
Subject: RE: HPIC Fees 

We do not oppose the application. 




                                                                  1
                                                                                                EXHIBIT A 2
       Case 2:17-cv-06929-PA-JEM Document 191 Filed 12/11/18 Page 4 of 6 Page ID #:5090

 ____________________________________________________________________________ 
                                   Nicolas Morgan | Partner
                                   Paul Hastings LLP | 515 South Flower Street, Twenty-Fifth Floor, Los Angeles, CA
                                   90071 | Direct: +1.213.683.6181 | Main: +1.213.683.6000 | Fax: +1.213.996.3181 |
                                   nicolasmorgan@paulhastings.com | www.paulhastings.com  




From: Edward Gartenberg [mailto:egartenberg@gghslaw.com]
Sent: Friday, December 7, 2018 10:40 AM
To: Robert Mosier
Cc: Morgan, Nicolas; Milena Dolukhanyan
Subject: [EXT] RE: HPIC Fees

Bob, 

I am reviewing this with my client.  Since, I will be on vacation from Dec. 8  to Dec.22, largely traveling in remote parts of 
Chile and It will be difficult to reach me, I will defer to Nick on this.  You can assume that whatever position he takes on 
behalf of Jean Chen will be the same for me on behalf of Ed Chen.  If you need anything from me while I am on vacation, 
please contact Milena. 

Regards, 
Ed 



Edward Gartenberg 
Gartenberg Gelfand Hayton LLP 
15260 Ventura Boulevard, Suite 1920 
Sherman Oaks, California 91403 
Direct Dial: (213) 542‐2111 
Main Line (213) 542‐2100 
Fax: (213) 542‐2101 
Email: egartenberg@gghslaw.com  


******************************************************************


THIS MESSAGE IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS PRIVILEGED, 
CONFIDENTIAL, AND EXEMPT FROM DISCLOSURE UNDER APPLICABLE LAW.


If the reader of this message is not the intended recipient, or the employee or agent responsible for delivering the message to the intended recipient, you are hereby notified that 
any dissemination, distribution, forwarding, or copying of this communication is strictly prohibited.  If you have received this communication in error, please notify the sender 
immediately by e‐mail or telephone, and delete the original message immediately. In addition, to ensure compliance with the recent revisions to Circular 230 published by the 
Internal Revenue Service, Gartenberg Gelfand Hayton LLP informs you that if any advice concerning any Federal tax issue is contained in this communication, such advice is not 
intended to, and cannot be used for, any purpose of avoiding penalties under the Internal Revenue Code or promoting, marketing or recommending to another party, any 
transaction or matter unless expressly authorized within this communication. Please refer to Circular 230 (available at http://www.irs.gov/) for more information regarding this 
requirement.




Thank you.


Gartenberg Gelfand Hayton LLP 
                                                                                          2
                                                                                                                                                  EXHIBIT A 3
      Case 2:17-cv-06929-PA-JEM Document 191 Filed 12/11/18 Page 5 of 6 Page ID #:5091



From: Robert Mosier <rmosier@mosierco.com>  
Sent: Thursday, December 6, 2018 1:47 PM 
To: Morgan, Nicolas <nicolasmorgan@paulhastings.com>; Edward Gartenberg <egartenberg@gghslaw.com>; Milena 
Dolukhanyan <mdolukhanyan@gghslaw.com> 
Cc: Don Searles <SearlesD@sec.gov> 
Subject: HPIC Fees 

I will be filing the 6th status report and fee application for the period of August‐September 2018 tomorrow for hearing on 
January 7, 2019.  May I report to the Court that the fees are unopposed? You were previously give the detail for the 
fees.  RPM 




Robert P. Mosier 
Mosier & Company, Inc. 
3151 Airway Ave, Suite A1 
Costa Mesa, CA 92626 
T: (714) 432‐0800 ext. 222 
C: (714) 267‐3588 
F: (714) 432‐7329 

RMosier@MosierCo.com 
www.MosierCo.com  

Court Appointed Fiduciaries ‐ Bringing Value to Problem Assets 



******************************************************************************************
This message is sent by a law firm and may contain information that is privileged or confidential. If you received
this transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.
If you reply to this message, Paul Hastings may collect personal information including your name, business name
and other contact details, and IP address. For more information about Paul Hastings’ information collection, privacy
and security principles please click HERE. If you have any questions, please contact Privacy@paulhastings.com.




                                                                       3
                                                                                                                   EXHIBIT A 4
     Case 2:17-cv-06929-PA-JEM Document 191 Filed 12/11/18 Page 6 of 6 Page ID #:5092

 1                                     PROOF OF SERVICE
 2
       I am over the age of 18 years and not a party to this action. My business address is:
 3
             Mosier & Company, Inc.
 4           3151 Airway Avenue, Suite A-1, Costa Mesa CA 92626
             Telephone No. (714) 432-0800; Facsimile No. (714) 432-7329
 5
       On December 11, 2018, I caused to be served the documents entitled 1ST
 6
       SUPPLEMENT TO THE 6TH INTERIM APPLICATION TO PAY FEES AND
 7     COSTS on all the parties to this action addressed as stated on the attached service list:

 8     ☐ OFFICE MAIL: By placing in sealed envelope(s), which I placed for collection
       and mailing today following ordinary business practices. I am readily familiar with this
 9     company’s practice for collection and processing of correspondence for mailing; such
       correspondence would be deposited with the U.S. Postal Service on the same day in the
10     ordinary course of business.
11     ☐ PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s), which I
12     personally deposited with the U.S. Postal Service. Each such envelope was deposited
       with the U.S. Postal Service at Costa Mesa, California, with first class postage thereon
13     fully prepaid.

14     ☐ EXPRESS U.S. MAIL: Each such envelope was deposited in a facility regularly
       maintained at the U.S. Postal Service for receipt of Express Mail at Costa Mesa,
15     California, with Express Mail postage paid.
16     ☐ ELECTRONIC MAIL: By transmitting the document by electronic mail to the
17
       electronic mail address as stated on the attached service list.

18
       ☒ E-FILING: By causing the document to be electronically filed via the Court’s
       CM/ECF system, which effects electronic service on counsel who are registered with
19     the CM/ECF system.

20     ☐ FAX: By transmitting the document by facsimile transmission. The transmission
       was reported as complete and without error.
21
                    I declare under penalty of perjury that the foregoing is true and correct.
22

23
                                                     _____________________________________
24     Date: December 11, 2018                       Kristina Godinez
25

26
